Exhibit 12 EL PASO NATURAL GAS COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (IN MILLIONS, EXCEPT FOR RATIO) For the NineMonths ended September 30, 2009 2008 Earnings Pre-tax income $ 161 $ 168 Fixed charges 70 70 Allowance for funds used during construction - (1) Total earnings available for fixed charges $ 231 $ 237 Fixed charges Interest and debt expense $ 70 $ 69 Interest component of rent 1 1 Total fixed charges $ 71 $ 70 Ratio of earnings to fixed charges 3.3 3.4 For purposes of computing these ratios, earnings means pre-tax income before: - fixed charges; Less - allowance for funds used during construction. Fixed charges means the sum of the following: - interest costs, not including interest on tax liabilities which is included in income tax expense on our income statement; - amortization of debt costs; and - that portion of rental expense which we believe represents an interest factor.
